'.   _....
     ~
       __....   ~




     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Pagel ofl



                                               UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November l, 1987)
                                           v.

                                      Rafael Ayala-Diaz                                    Case Number: 3:19-mj-21596

                                                                                           Robert C Schlein
                                                                                           Defendant's Attorney


     REGISTRATION NO. 84607298

     THE DEFENDANT:
      IZI pleaded guilty to count( s) 1 of Complaint
                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                       Nature of Offense                                                                 Count Number(s)
     8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                       1

         D The defendant has been found not guilty on count( s)                        ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                         dismissed on the motion of the United States.

                                                                     IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                         ?h_   TIME SERVED                             D                                        days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Frida~ril    12, 2019
                                                                                        Date of Imposition of Sentence


     Received
                         DUSM
                             ~--
                                  v
                                                                                           ~
                                                                                        HONORABLE F. A. GOSSETT III
                                                          FILED                         UNITED STATES MAGISTRATE WDGE

                                                          Apr 12 2019
     Clerk's Office Copy                            CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                       3:19-mj-21596
                                                 av                        l\ICDllTV
